91 F.3d 130
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Lamont JACKSON, Plaintiff-Appellant,v.Sewall B. SMITH;  Joseph Wilson;  Maurice Middleton;  ThomasCouncil;  Ross Hurley;  Samuel Lee;  Wally Barnes;  AllenLong;  Lillian Williams;  Seigfried Presbury;  WesleyCarter;  Sergeant Cunningham;  T. Stewart;  Sergeant Hicks;Sergeant Maddox;  L. Kent;  T. Carter, Sergeant, all intheir official and individual capacities, Defendants-Appellees.
No. 95-8542.
United States Court of Appeals, Fourth Circuit.
Submitted June 20, 1996.Decided June 28, 1996.

Lamont Jackson, Appellant Pro Se.
John Joseph Curran, Jr., Attorney General, Glenn William Bell, OFFICE OF THE ATTORNEY GENERAL OF MARYLAND, Baltimore, Maryland, for Appellees.
Before HALL, WILKINS, and HAMILTON, Circuit Judges.
PER CURIAM:


1
Appellant appeals from the district court's order (1) entering judgment pursuant to a jury verdict for Defendants on (a) a claim of excessive use of force by a correctional officer and (b) a claim that conditions of confinement violated the Eighth Amendment;  and (2) granting Defendants' motion for judgment as a matter of law on a claim that placement in isolation violated a liberty interest protected by the Due Process Clause.  We have reviewed the record and find no reversible error.  Accordingly, we affirm.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED